Title: Queries, 16–18 August 1768
From: Franklin, Benjamin
To: 


QUERIES recommended to the Consideration of those Gentlemen who are for vigorous Measures with the Americans.
1. Have the Colonists refused to answer any reasonable requisitions made to their Assemblies by the Mother Country?

2. If they have not refused to grant reasonable aids in the way, which they think consistent with liberty, why must they be stripped of their property without their own consent, and in a way, which they think inconsistent with liberty?
3. What is it for a people to be enslaved and tributary, if this be not, viz. To be forced to give up their property at the arbitrary pleasure of persons, to whose authority they have not submitted themselves, nor chosen for the purpose of imposing taxes upon them? Wherein consisted the impropriety of King Charles’s demanding ship-money by his sole authority, but in its being an exercise of power by the King, which the people had not given the King? Have the people of America, as the people of Britain, by sending Representatives, consented to a power in the British Parliament to tax them?
4. Has not the British Parliament, by repealing the stamp act, acknowledged that they judged it improper? Is there any difference between the stamp act, and the act obliging the Americans to pay whatever we please, for articles which they cannot do without, as glass and paper? Is there any difference as to justice between our treatment of the Colonists, and the tyranny of the Carthaginians over their conquered Sardinians, when they obliged them to take all their corn from them, and at whatever price they pleased to set upon it?
5. If that be true, which is commonly said, viz. That the Mother Country gains two millions a year by the Colonies, would it not have been wiser to have gone on quietly in the happy way we were in, till our gains by those rising and flourishing countries should amount to three, four, or five millions a year, than by these new-fashioned vigorous measures to kill the goose which lays the golden eggs? Would it not have been better policy, instead of taxing our Colonists, to have done whatever we could to enrich them, and encourage them to take off our articles of luxury, on which we may put our own price, and thus draw them into paying us a voluntary tax; than deluge them in blood, thin their countries, empoverish and distress them, interrupt their commerce, force them on bankruptcy, by which our merchants must be ruined, or tempt them to emigrations, or alliances with our enemies?
6. The late war could not have been carried on without America, nor without Scotland? Have we treated America and Scotland in such a manner as is likely in future wars to encourage their zeal for the common cause? Or is England alone to be the Drawcansir of the world, and to bully not only her enemies, but her friends?
7. Are not the subjects of Britain concerned to check a ministry, who, by this rage of heaping taxes on taxes, are only drawing into their own hands more and more wealth and power, while they are hurting the commercial interest of the empire in general, at the same time that, amidst profound peace, the national debt and burden on the public continue undiminished?
N.M.C.N.P.C.H.
